Opinion of the Court, by
Crt. J. Boyle.
There are in this case several irregularities in proceedings in the court below, for which the dec for the complainants must be reversed.
In the first place, there are some of the persons i were made defendants in the bill, and were ncces: parties to the suit, being alleged to have an undivi interest in the property in controversy, upon w! there appears to have been no service of process, who did not appear and answer.
And in the next place, there are some of the d<| ciants, for whom, as infants, a person styling hirJ their guardian, has answered; but there is no ordJ the record filed, appointing the person who has si swered, guardian ad litem; and without such an o he could have no right to answer for them.
The decree must be reversed with costs, an<| cause be remanded, for new proceedings to be ha inconsistent herewith.
Hoggin and Iiustoñ, for plaintiff.